

115 HJ 100 IH: To authorize the use of United States Armed Forces against al Qaeda, the Islamic State of Iraq and the Levant (ISIL), and the Afghan Taliban.
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 100IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Schiff (for himself, Mr. Carson of Indiana, Ms. Castor of Florida, Mr. Evans, Ms. Hanabusa, Mr. Hastings, Mr. Lowenthal, Mr. Moulton, Mr. Pocan, and Mr. Walz) submitted the following joint resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedJOINT RESOLUTIONTo authorize the use of United States Armed Forces against al Qaeda, the Islamic State of Iraq and
			 the Levant (ISIL), and the Afghan Taliban.
	
 1.Short titleThis joint resolution may be cited as the Consolidated Authorization for Use of Military Force Resolution of 2017. 2.Authorization for use of force (a)In generalThe President is authorized to use all necessary and appropriate force to protect the national security of the United States against the following:
 (1)Al Qaeda, the Islamic State of Iraq and the Levant (ISIL), and the Afghan Taliban. (2)Any organized and armed group that is associated with an entity described in paragraph (1) if such group is a co-belligerent with such entity in hostilities against the United States.
 (b)Sunset clauseThe authority granted in subsection (a) shall terminate on the date that is 3 years after the date of the enactment of this joint resolution.
			(c)War Powers Resolution requirements
 (1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, the Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution.
 (2)Applicability of other requirementsNothing in this joint resolution supersedes any requirement of the War Powers Resolution. 3.Reporting and notifications (a)Reports pursuant to this joint resolution (1)In generalAt least once every 90 days after the date of the enactment of this joint resolution, the President shall submit to the appropriate congressional committees and publish in the Federal Register a list of entities and organized and armed groups against which such authority has been exercised and the geographic location where such authority has been exercised.
 (2)Additional informationIn the case in which the authority granted in section 2(a) has been exercised against an organized and armed group described in paragraph (2) of such section, the President shall submit to the appropriate congressional committees a summary of the factual predicate for concluding that such group meets the requirements of paragraph (2) of such section.
 (3)FormAny part of the list required by paragraph (1) or the additional information required by paragraph (2) may be submitted in classified form if the President determines it is necessary to protect the national security of the United States. Any such information submitted in classified form shall be accompanied by unclassified written findings to support such a determination.
 (b)Rule of constructionThe requirement to submit reports under subsection (a) is in addition to all other applicable reporting requirements under the War Powers Resolution or any other provision of law.
			(c)Notification with respect to use of authority To deploy ground forces in a combat role
 (1)In generalIf the President exercises the authority granted in section 2(a) to deploy ground forces in a combat role against an entity or organized and armed group, the President shall notify appropriate congressional committees at the earliest possible date after such deployment consistent with the national security interests of the United States.
 (2)Modification or repeal of authorityA joint resolution introduced in the House of Representatives or the Senate on or after the date on which the appropriate congressional committees receive a notification from the President pursuant to paragraph (1) that provides for the modification or repeal of the authority provided in section 2(a) with respect to the deployment of ground forces in a combat role as described in such notification shall be considered in accordance with the procedures described in section 6 of the War Powers Resolution that are applicable to a joint resolution or bill introduced pursuant to section 5(b) of the War Powers Resolution.
 (3)DefinitionFor purposes of this subsection, ground forces in a combat role does not include special operations forces or other forces that may be deployed for purposes of training, advisory roles, search and rescue, intelligence gathering, ground support for air operations, or limited duration actions against high value targets.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (2)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate.
 4.Repeal of prior authorizations for use of United States Armed ForcesThe following provisions of law are hereby repealed: (1)The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note).
 (2)The Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note). 